Effective immediately, the second paragraph of the sub-section entitled “Statement of Additional Information (SAI)” on the back cover page is restated in its entirety as follows: You can get free copies of the annual/semiannual reports, the SAI and other information about the fund, including current net asset values per share, and make inquiries about the fund, by contacting: MFS Service Center, Inc. P.O. Box 55824 Boston, MA 02205-5824 Telephone: 1-800-225-2606 Internet: mfs.com 1002234 1 ART-OTHR-SUP-102113
